Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 1 of 12 Page ID #:176




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




      ATARI INTERACTIVE, INC.,              CV 19-10806 DSF (MAAx)
          Plaintiff,
                                            Order GRANTING in part
                       v.                   Plaintiff’s Motion for Default
                                            Judgment (Dkt. 14)
      RAGEON, INC.,
          Defendant.



           Plaintiff Atari Interactive, Inc. moves for default judgment
     against Defendant RageOn, Inc. Dkt. 14 (Mot.). The Court deems this
     matter appropriate for decision without oral argument. See Fed. R.
     Civ. P. 78; Local Rule 7-15. For the reasons stated below, the motion is
     GRANTED in part.

                                I. BACKGROUND

           Plaintiff is a well-known video game brand responsible for games
     such as Pong, Breakout, and Asteroids. Dkt. 1 (Compl.) ¶ 6. Plaintiff
     has registered trademarks for its name and logo and the “Pong” name
     for use on posters, stickers, and clothing. Id. ¶ 13.a. Plaintiff also has
     registered copyrights for its video games, including the related visual
     elements. Id. ¶ 13.b. Plaintiff claims common law trademark and
     trade dress protection in the Atari name and logo, the names and
     graphics of some of its top games, and the “overall look and feel” of its
     original game console and joystick. Id. ¶ 14.

           Defendant provides a service that allows customers to upload any
     design they create to Defendant’s website, and then Defendant displays
     the design on a variety of apparel that it sells on its website. Id. ¶¶ 15-
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 2 of 12 Page ID #:177



     16. Defendant hand makes and prints the items containing the
     designs, ships them, and processes the payment. Id. ¶ 16. Defendant
     retains 25% of the proceeds from the sale and remits the remaining
     75% to the person who uploaded the design. Id. Defendant sells,
     distributes, and profits from “large quantities of counterfeit Atari
     products” including “products [that] incorporate exact replicas of the
     registered ATARI trademark (name and logo),” “easily identifiable
     depictions of the Atari 2600 console and joystick with the distinctive
     red button,” and “copyrights owned by Atari.” Id. ¶¶ 17-18. Plaintiff
     alleges on information and belief that Defendant also uses “Atari” as a
     keyword to bring internet users to Defendant’s website. Id. ¶ 22.

            Based on this conduct, Plaintiff brought this action against
     Defendant asserting claims for direct, contributory, and vicarious
     trademark infringement and counterfeiting; direct, contributory, and
     vicarious copyright infringement; trademark dilution; false designation
     of origin; and common law unfair competition. Defendant was served
     on December 27, 2019 through its registered agent. Dkt. 11 (Proof of
     Service). Defendant did not answer or otherwise respond to the
     Complaint or otherwise appear or participate in this litigation. 1
     Plaintiff applied for entry of default on January 29, 2020. Dkt. 12
     (Default Appl.). The clerk properly entered default the next day. Dkt.
     13 (Default). This Motion was also served on Defendant’s registered




     1 On January 23, 2020, Defendant’s CEO informed Plaintiff’s counsel that it
     was being represented by Betty Tufariello, who had purportedly received a
     two-week extension to respond to the Complaint from someone named Daniel
     Sahad (or Sahar). Wesley Decl. Ex. C, at 4-5. Defendant’s counsel stated
     that she intended to file an Answer no later than January 30, 2020, in
     compliance with the alleged two-week extension. Id. at 2. No agreement was
     filed with the Court and no answer was ever filed. Moreover, Defendant’s
     counsel ceased communications with Plaintiff’s counsel after Plaintiff’s
     counsel pressed for information about the person named “Daniel Sahar”; no
     lawyer with that name works Plaintiff’s counsel’s law firm. Id. at 1; Mot. at
     5.



                                           2
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 3 of 12 Page ID #:178



     agent for service of process and its intellectual property attorney, Betty
     Tufariello. Dkt. 14-1 (Wesley Decl.) ¶ 2(e).

                                II. Legal Standard

            Rule 55(b)(2) permits the Court to enter default judgment. The
     Court need not make detailed findings of fact in the event of default.
     Adriana Int’l Corp. v. Theoren, 913 F.2d 1406, 1414 (9th Cir. 1990). On
     entry of default, well pleaded allegations in the complaint regarding
     liability generally are deemed to be admitted. DIRECTV, Inc. v. Hoa
     Huynh, 503 F.3d 847, 851 (9th Cir. 2007). But defaulting defendants
     are not “held to admit facts that are not well-pleaded or to admit
     conclusions of law.” Id. at 854 (quoting Nishimatsu Constr. Co. v.
     Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Simply
     parroting the language of a statute, for example, provides only legal
     conclusions, which are not admitted by default. Id. Allegations as to
     damages must be proven. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
     915, 917-18 (9th Cir. 1987).

            The Court considers several factors “in exercising discretion as to
     the entry of a default judgment includ[ing]: (1) the possibility of
     prejudice to the plaintiff, (2) the merits of plaintiff’s substantive claim,
     (3) the sufficiency of the complaint, (4) the sum of the money at stake in
     the action, (5) the possibility of a dispute concerning material facts, (6)
     whether the default was due to excusable neglect, and (7) the strong
     policy underlying the Federal Rules of Civil Procedure favoring
     decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471-72
     (9th Cir. 1986).

                                  III. Discussion

     A.    Jurisdiction

           Where, as here, “entry of judgment is sought against a party who
     has failed to plead or otherwise defend, a district court has an
     affirmative duty to look into its jurisdiction over both the subject
     matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).




                                          3
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 4 of 12 Page ID #:179



           The Court has subject-matter jurisdiction over Plaintiff’s
     trademark and copyright claims, and supplemental jurisdiction over
     Plaintiff’s state-law claim. As to personal jurisdiction, although it
     ordinarily is a defense that may be waived, it may not be presumed
     where a plaintiff seeks default judgment. See id. at 712 (“A judgment
     entered without personal jurisdiction over the parties is void.”).
     Plaintiff has adequately pleaded that it has personal jurisdiction over
     Defendant because it has purposely directed its activities towards
     California and its residents. See Compl. ¶ 5.

     B.    Eitel Factors

            The first Eitel factor weighs in Plaintiff’s favor. Plaintiff alleges
     that Defendant manufactures, sells, and distributes products that
     infringe on Plaintiff’s trademarks and copyrights, Compl. ¶¶ 15-23, and
     has continued to do so despite being made aware of this lawsuit,
     Wesley Decl. ¶¶ 3,7 & Exs. A, E. Plaintiff has no means to obtain
     Defendant’s compliance with the copyright and trademark laws other
     than through this litigation. Plaintiff would therefore be prejudiced
     because it would continue to suffer harm to its intellectual property,
     and Defendant would be permitted to continue earning profits from its
     infringing activities to Plaintiff’s detriment. Defendant cannot escape
     liability by refusing to participate in the judicial process and Plaintiff
     has incurred expenses in prosecuting this action.

           The second and third Eitel factors weigh in favor of granting
     default judgment for some of Plaintiff’s claims, but not others. Plaintiff
     asserts nine claims for relief all based on Defendant’s alleged improper
     use of Plaintiff’s trademarks and copyrights. Plaintiff contends that
     because each claim is “analogous to and/or derivative of its federal
     Lanham Act and Copyright Act claims,” it “focuses . . . on the elements
     and allegations related to the direct trademark and copyright claims.”
     Mot. at 8 n.2. However, the Court cannot grant default judgment as to
     claims without any legal analysis whatever. See, e.g., DIRECTV, 503
     F.3d at 854-55 (affirming district court’s refusal to enter default
     judgment because complaint failed adequately to state violations);
     Cripps v. Life Ins. Co. of North America, 980 F. 2d 1261, 1267-68 (9th


                                          4
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 5 of 12 Page ID #:180



     Cir. 1992) (setting aside legally insupportable default judgment); Alan
     Neuman Productions v. Albright, 862 F.2d 1388, 1392-93 (9th Cir.
     1988) (reversing default judgment on RICO claims because the
     complaint failed properly to allege claims). Plaintiff fails to explain the
     elements of the other causes of action or address any ways in which
     those elements differ from the direct infringement claims (or in the
     alternative cite any case law indicating that success on one claim
     equates to success on another). 2 It is not the role of the Court to make
     the parties’ arguments for them. See Indep. Towers of Wash. v. Wash.,
     350 F. 3d 925, 929 (9th Cir. 2003). The Court is inclined to dismiss the
     seven causes of action Plaintiff has not addressed unless Plaintiff
     submits supplemental briefing on each cause of action by April 13,
     2020. Plaintiff’s failure to address a cause of action sufficiently by that
     date will be deemed consent to dismissal of that cause of action.

           1.    Trademark Infringement and Counterfeiting (First
                 Claim for Relief)

            The Lanham Act creates civil liability for “[a]ny person who shall,
     without the consent of the registrant—(a) use in commerce any
     reproduction, counterfeit, copy, or colorable imitation of a registered
     mark in connection with the sale, offering for sale, distribution, or
     advertising of any goods or services on or in connection with which such
     use is likely to cause confusion, or to cause mistake, or to deceive.” 15
     U.S.C. § 1114(1)(a); see also Brookfield Commc’ns, Inc. v. W. Coast
     Entm’t Corp., 174 F.3d 1036, 1046 (9th Cir. 1999) (To state a claim for
     trademark infringement under the Lanham Act, plaintiff must allege:
     (1) ownership of a valid, legally protectible mark; and (2) a likelihood of
     confusion between the plaintiff’s mark and a mark utilized by the
     defendant). Plaintiff has adequately pled all of the necessary elements
     of a trademark infringement claim. It alleges that it has registered

     2 For example, a trademark dilution claim differs materially from a
     trademark infringement claim. Visa Int’l Serv. Ass’n v. JSL Corp., 610 F.3d
     1088, 1090 (9th Cir. 2010) (“Dilution isn’t confusion; quite the contrary.
     Dilution occurs when consumers form new and different associations with the
     plaintiff’s mark.”). .



                                          5
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 6 of 12 Page ID #:181



     trademarks and that Defendant used Plaintiff’s trademarks “or nearly
     identical variations thereof” without consent and in a manner that “is
     likely to cause confusion among ordinary purchasers as to the source of
     the goods.” Compl. ¶¶ 13(a), 17, 25-29 & Exs. 1-3. Specially, Plaintiff
     alleges that it “has an active licensing business through which Atari
     has extended its brand into other media, merchandising, and
     publishing categories” and it obtained trademarks for, among other
     things, use on posters, stickers, and articles of clothing. Id. ¶¶ 12-
     13(a). This is sufficient. Brookfield Commc’ns, 174 F.3d at 1056 (“In
     light of the virtual identity of marks, if they were used with identical
     products or services likelihood of confusion would follow as a matter of
     course.”).

           2.    Copyright Infringement (Second Claim for Relief)

            “A plaintiff bringing a claim for copyright infringement must
     demonstrate ‘(1) ownership of a valid copyright, and (2) copying of
     constituent elements of the work that are original.’” Funky Films, Inc.
     v. Time Warner Entm’t, 462 F.3d 1072, 1076 (9th Cir. 2006) (quoting
     Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361
     (1991)). “[T]he second element has two distinct components: ‘copying’
     and ‘unlawful appropriation.’” Rentmeester v. Nike, Inc., 883 F.3d
     1111, 1117 (9th Cir. 2018), cert. denied, 139 S. Ct. 1375 (2019). “By
     establishing reasonable access and substantial similarity, a copyright
     plaintiff creates a presumption of copying.” Three Boys Music Corp. v.
     Bolton, 212 F.3d 477, 486 (9th Cir. 2000). “Circumstantial evidence of
     reasonable access is proven in one of two ways: (1) a particular chain of
     events is established between the plaintiff’s work and the defendant’s
     access to that work (such as through dealings with a publisher or
     record company), or (2) the plaintiff’s work has been widely
     disseminated.” Id. at 482. Plaintiff has adequately pled all of the
     necessary elements of a copyright infringement claim. It alleges that it
     has registered copyrights in a number of its top games, Compl. ¶¶
     13(b), 36, that Plaintiff’s games were widely disseminated
     demonstrating Defendant’s access, id. ¶ 37, and the works were
     strikingly similar or identical, id. ¶ 18, 37 & Ex. 3.



                                         6
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 7 of 12 Page ID #:182



           The remaining factors favor default judgment. Because of
     Defendant’s refusal to participate in this action, Plaintiff has no way to
     determine the amount of profits Defendant earned from its extensive
     and willful trademark and copyright infringement. Plaintiff therefore
     requests an award of $4,750,000 in statutory damages based on
     Defendant’s willful infringement of two trademarks and five copyrights
     on “large quantities” of items, Compl. ¶17. The Complaint seeks
     statutory damages as available under the Lanham Act and the
     Copyright Act; Defendant was on notice as to the potential damages at
     stake. Id. ¶¶ 34, 41 & Prayer for Relief ¶ 6. Further, based on the facts
     alleged, the possibility of a dispute concerning material facts is slight.
     Because Defendant is apparently aware of this lawsuit and represented
     by counsel, Defendant’s default is unlikely due to excusable neglect.
     Defendant was served with the Summons and Complaint three months
     ago and has yet to respond, despite apparently agreeing to respond by
     January 30, 2020. The policy of favoring decisions on the merits does
     not weigh against entry of default judgment as Defendant has failed to
     appear, making a decision on the merits impossible.

     C.    Injunctive Relief

           Plaintiff seeks to enjoin Defendant from further infringement of
     Plaintiff’s trademarks and copyrights. Compl., Prayer for Relief ¶ 1.
     The Lanham Act gives the Court the “power to grant injunctions,
     according to the principles of equity and upon such terms as the court
     may deem reasonable, to prevent the violation of any right of the
     registrant of a mark registered in the Patent and Trademark Office.”
     15 U.S.C. § 1116(a). Similarly, under the Copyright Act, the Court
     “may . . . grant temporary and final injunctions on such terms as it may
     deem reasonable to prevent or restrain infringement of a copyright.” 17
     U.S.C. § 502(a). Injunctive relief is appropriate when a party
     demonstrates:

           (1) that it has suffered an irreparable injury; (2) that
           remedies available at law, such as monetary damages, are
           inadequate to compensate for that injury; (3) that,
           considering the balance of hardships between the plaintiff


                                         7
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 8 of 12 Page ID #:183



           and defendant, a remedy in equity is warranted; and (4)
           that the public interest would not be disserved by a
           permanent injunction.

     eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The
     Court finds that injunctive relief is appropriate here because: (1)
     Plaintiff succeeded on the merits of its trademark and copyright
     infringement actions and suffered irreparable injury in the form of lost
     sales and damage to the reputation and goodwill of Plaintiff’s
     copyrights and trademarks, see Compl. ¶¶ 20, 23, 32; (2) the Court
     doubts legal remedies are adequate to compensate for this harm as
     without an injunction Plaintiff would essentially be unwillingly
     granting a license that would require bringing lawsuits to get paid; (3)
     the equities favor injunctive relief because Defendant will only be
     enjoined from selling infringing products, but not other products; and
     (4) injunctive relief is in the public interest as the public has a strong
     interest in not being deceived as to the origins of a product. Defendant
     has failed to appear in this action and there is no reason to believe that
     it will cease its infringing activity absent an injunction.

           For these reasons, Defendant, its officers, agents, servants,
     employees and attorneys, and those persons in active concert or
     participation with any of them, who receive actual notice of this
     judgment by personal service or otherwise, are permanently enjoined
     and restrained from infringing on Plaintiff’s trademarks and
     copyrights, either directly or contributorily, in any manner, including
     but not limited to:

              a) designing, manufacturing, importing, shipping, delivering,
                 selling, marketing, displaying, advertising, or promoting
                 any product that incorporates designs substantially similar
                 to Plaintiff’s copyrights; and

              b) designing, manufacturing, importing, shipping, delivering,
                 selling, marketing, displaying, advertising, or promoting
                 any product that incorporates or is marketed in conjunction
                 with any of Plaintiff’s trademarks or trade dress.



                                         8
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 9 of 12 Page ID #:184



           The Complaint also seeks an order requiring Defendant to
     destroy all infringing goods, id. ¶ 2, and to provide an accounting of all
     profits obtained by Defendant from sales of the infringing products, id.
     ¶ 3. However, because Plaintiff does not address this relief in its brief,
     the Court does not order it. Plaintiff may address this issue no later
     than April 13.

     D.    Damages

           On establishing trademark or copyright infringement, a plaintiff
     may elect to recover the defendant’s profits and its own damages or
     statutory damages. 15 U.S.C. § 1117(c) (Lanham Act); 3 17 U.S.C. §
     504(a) (Copyright Act). 4 Here, Plaintiff seeks statutory damages.
     Under the Lanham Act, the Court can award statutory damages

     3 To get statutory damages under the Lanham Act, a plaintiff must also show
     that “the goods trafficked by the direct infringers were ‘counterfeit’ as that
     term is defined in § 1116(d). . . . Section 1116(d) requires that the mark in
     question be (1) a non-genuine mark identical to the registered, genuine mark
     of another, where (2) the genuine mark was registered for use on the same
     goods to which the infringer applied the mark.” Louis Vuitton Malletier, S.A.
     v. Akanoc Sols., Inc., 658 F.3d 936, 945-46 (9th Cir. 2011) (citing State of
     Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708, 721
     (9th Cir. 2005)). Plaintiff adequately alleges that the clothing items sold by
     Defendant contained identical copies of Plaintiff’s genuine marks and those
     marks were registered for use on clothing. Compl. ¶¶ 13(a), 17.
     4 To get statutory damages under the Copyright Act, a plaintiff must also
     show that the copyrights were registered prior to the first infringement. 17
     U.S.C. § 412. In its Motion, Plaintiff states “All of these applicable
     registrations were in effect prior to RageOn’s founding, let alone the
     commencement of its infringement.” Mot. at 10. But it provides no citation
     for this claim and the Complaint does not contain the copyright registrations
     or otherwise indicate when the copyrights were registered. The Complaint
     does allege that Defendant was formed “in or around 2015.” Compl. ¶ 15.
     Documents evidencing that Plaintiff’s registrations comply with Section 412
     must be filed with the Court no later than April 13, 2020. In the absence of
     such documentation, the Court will enter judgment without an award of
     damages on the Copyright Act claim.



                                           9
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 10 of 12 Page ID #:185



     between $1,000 and $200,000 per counterfeit mark per type of good or,
     if the use of the mark was willful, up to $2,000,000 per counterfeit
     mark per type of good. 15 U.S.C. § 1117(c). The Copyright Act provides
     for statutory damages between $750 and $30,000 per copyrighted work,
     or, if the infringement was willful, up to $150,000. 17 U.S.C. § 504(c).
     Here, Plaintiff seeks $2,000,000 each for willful infringement of the
     Atari and Pong trademarks and $150,000 each for willful infringement
     of the copyrights for Combat, Centipede, Warlords, Pong, and
     Asteroids, totaling $4,750,000. Plaintiff adequately alleges willful
     infringement based on:

           (a) the sheer quantity of different counterfeit designs being
           sold by [Defendant], (b) the exact duplication of a variety of
           iconic Atari designs, and (c) [Defendant’s] pattern and
           practice of infringing upon the intellectual property rights
           of well-known brands.

     Compl. ¶ 19; see also id., Ex. 3. Plaintiff further alleges that “in at
     least one of the infringing designs depicted in the Complaint,
     [Defendant] even reproduced [Plaintiff’s] original copyright notice,
     confirming that [Defendant], the company that transmitted these
     images and manufactured the articles bearing them, ‘knew’ of
     Plaintiff’s copyright interests.” Id. ¶ 18. Moreover, although the exact
     amount of sales of infringing products is unknown due to Defendant’s
     failure to participate in this lawsuit, Plaintiff alleges that Defendant
     sold “large quantities of counterfeit Atari products” and included
     pictures of many examples. Id. ¶ 17 & Ex. 3.

           However, the Court declines to award the requested maximum
     statutory damage amounts. The Court has broad “discretion in
     determining the amount of statutory damages to be awarded.” Harris
     v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984) (citing L.A.
     Westermann Co. v. Dispatch Printing Co., 249 U.S. 100 (1919)). The
     Court concludes that a $4 million award for Defendant’s trademark
     infringement would be a windfall. See BMW of N. Am., LLC v. Zahra,
     No. C 15-2924 CRB, 2016 WL 215983, at *5 (N.D. Cal. Jan. 19, 2016)
     (The Court concludes that the $2,000,000 requested by Plaintiffs would


                                         10
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 11 of 12 Page ID #:186



     represent ‘a windfall.’”). On the face of the Complaint, it appears
     Defendant sells the infringing products for between $20 and $50 and
     keeps 25% of those sales. See Compl. ¶¶ 16-18 & Ex. 3. This would
     require hundreds of thousands of infringing products to be sold before
     Defendant’s profits would reach $2 million. Yelp Inc. v. Catron, 70 F.
     Supp. 3d 1082, 1102 (N.D. Cal. 2014) (noting that the statutory
     maximum may be appropriate in cases where “even with a conservative
     estimate of the price of [the infringing product], the two million dollars
     in damages awarded to the plaintiff bears a plausible relationship to
     his actual damages.”). The Court believes that $400,000 per
     trademark, twice the maximum for non-willful infringement, serves
     both the compensatory and pecuniary purposes of statutory damages,
     “tak[ing] all the economic incentive out of trademark infringement.”
     Playboy Enters., Inc. v. Baccarat Clothing Co., 692 F.2d 1272, 1275 (9th
     Cir. 1982). Therefore, the Court awards $800,000 in statutory damages
     under the Lanham Act.

     E.    Attorney’s Fees

            Although a prevailing plaintiff can recover attorney’s fees in a
     trademark infringement action in “exceptional cases,” 15 U.S.C. §
     1117(a), Plaintiff seeks attorney’s fees only under the Copyright Act, 17
     U.S.C. § 505. Mot. at 15. However, as with statutory damages, a
     prevailing plaintiff must show that the copyrights were registered prior
     to the first infringement to receive attorney’s fees. 17 U.S.C. § 412.
     Because Plaintiff has not yet done so, the Court declines to award
     attorney’s fees at this time. Documents evidencing that Plaintiff’s
     registrations comply with Section 412 must be filed with the Court no
     later than April 13, 2020. In the absence of such documentation, the
     Court will enter judgment without an award of attorney’s fees.

                                 IV. Conclusion

        Plaintiff’s application for default judgment is GRANTED in part.
     Defendant is enjoined from infringing Plaintiff’s copyrights and
     trademarks and Plaintiff is awarded $800,000 in statutory damages.




                                        11
Case 2:19-cv-10806-DSF-MAA Document 16 Filed 04/02/20 Page 12 of 12 Page ID #:187



     Judgment will be entered in that amount and all remaining claims will
     be dismissed if no supplemental briefing is filed by April 13, 2020.

        IT IS SO ORDERED.



      Date: April 2, 2020                   ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                       12
